Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 5-10, and 14 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Pub No.
Sun (2007/0290336) in view of Nagaya (2014/0347838).


    PNG
    media_image1.png
    383
    506
    media_image1.png
    Greyscale



	However, in the same field of art, Nagaya discloses a device including a connecting element with a wall portion (sidewall of depressed portion 34a, figs 1, 2, 6) disposed on a top surface (depressed portion 34) of a one end of the second lead terminal (island terminal 30, fig 1) for blocking a second conductive bonding agent (conductive bonding material in 34, para 0060), wherein the wall portion is in contact (electrical contact) with the other end of the first connecting element (clip end joint 83), and wherein the wall portion is disposed on the top surface of the one end of the second lead terminal so as to be perpendicular to a direction in which the one end of the second lead terminal extends (walls 34a are vertical and perpendicular to extension of island 30, figs 1, 2), and wherein the second conductive bonding agent is in contact with the wall portion due to a surface tension force (top surface of bonding agent in contact with wall, fig 6) when the other end of the first connecting element and the one end of the second lead terminal are joined together.  
	A person having ordinary skill in the art could form the depressions of Nagaya in the second lead terminal of Sun.  This would arrive at a lead terminal with pockets or depressions for containing solder, as disclosed by Nagaya, and would thus arrive at the claimed limitation.  In the combination, each element would continue to perform the same as it does separately: the second lead frame would continue to transmit signal away from the electronic element, while the depressions of Nagaya would continue to contain conductive bonding material in place while the other end of the first connecting 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding Claim 5, Sun additionally discloses a semiconductor package device wherein the other end of the first connecting element is bent downward. (Sun Figure 19, the other end of the first connecting element is bent downward).
Regarding Claim 6, Sun additionally teaches a semiconductor package device wherein the first conductive bonding agent and the second conductive bonding agent are soldering materials (at least Sun para 0052; para 0054 discussing solder and solder paste reflow, etc).
Regarding claim 7, Sun additionally discloses a semiconductor package device wherein the protrusion at the one end of the first connecting element is formed by pressing the one end from above to protrude downward (see Sun at para 0056, stamping or punching the dimple/protrusion).	
Regarding claim 8, Sun additionally discloses a semiconductor package device wherein a side opposite to the protrusion of the one end of the first connecting element is recessed (see at least recess above hole 1770, Sun Fig. 19).

Regarding claim 10, Sun additionally discloses a semiconductor package device wherein a tip of the one end of the first connecting element (a tip of the one end, Fig. 19) is spaced apart from the top surface of the one end of the first lead terminal (the top surface, Fig. 19).
Regarding claim 14, the combination of Sun and Nagaya of Claim 1 further discloses that a height of the wall portion (height of 34a, fig 6 Nagaya) on the top surface of the one end of the second lead terminal is higher than a height of the second conductive bonding agent (bonding agent is beneath the top of the wall, fig 6 Nagaya) on the top surface of the one end of the second lead terminal.  

Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Sun (2007/0290336) in view of Nagaya (U2014/0347838) and further in view of Saito (2012/0068357).
Regarding Claim 4, the combination of Sun and Nagaya of Claim 1 does not explicitly disclose  that a height of the top surface of the one end of the second lead terminal is higher than a height of a top surface of the control electrode of the electronic element.  
However, Nagaya provides teaching that terminal heights can differ from heights of electronic elements, and teaches adjusting the bend or joint of connecting elements to accommodate this; e.g. para 0063-0064, 0067, etc; and terminals ends are often vertically offset to reduce potential contact between lead terminals.  For example, Saito discloses a leadframe wherein a height of the top surface of the one end of the second lead terminal (left-hand end of second lead terminal 30A, fig 1b Saito) is higher (in the Z direction) than a height of a top surface of the control electrode (electrode on top of electronic element 20, fig 1a) of the electronic element.  A person having ordinary skill in the art at the time of filing could have also raised the second lead terminal of Sun in the Z direction, to arrive at the 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant’s arguments filed 01/04/2022 with respect to claim(s) 1, 4-10, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4722470 A of Johary, fig 6, disclosing additional conformations of lead frame to connector bonding in which the connector directly contacts the sidewall of a pocket in a substrate.
US 6521982 B1 of Crowley, figures 5 and 6, disclosing additional conformations of lead frame to connector bonding, in which the solder material directly contacts the sidewall of a pocket in a lead frame.


	

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                                                                                                                                                                                                                           /THS/
Examiner, AU 2817